            Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         CRIMINAL NO.

                 v.                               DATE FILED:

 RYAN BLASICK                                     VIOLATIONS:
                                                  18 U.S.C. $$ e22(aX1)(A) and e2a(a)(lXD)
                                                  (dealing in firearms without a license   -I
       FiEed Under Seal                           count)
                                                  18 U.S.C. $ 92a(aXl)(A) (making false
                                                  statements to a federal firearms licensee - 23
                                                  counts)
                                                  Notice of forfeiture

                                           INDICTMENT

                                           COUNT ONE

THE GRAND JURY CHARGES THAT:

                 From on or about July 8, 2020 to on or about October 18,2020, in the Eastern

District of Pennsylvania, and elsewhere, defendant

                                          RYAN BLASICK

willfully   engaged in the business of dealing in firearms without being licensed to do so under the

provisions of Chapter 44,Title 18, United States Code.

                 In violation of Title 18, United States Code, Sections 922(a)(1)(A) and

e2a(aX1)(D).
            Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 2 of 12



                         COUNTS TWO THROUGH TWENTY-FOUR

THE GRAND JURY FURTHER CHARGES THAT:

                 At all times material to this indictment:

                 1.     Bristol Shooters, located at 5800 Ellwood Avenue, Bristol, Pennsylvania,

Johnston's Sporting Goods, located at715 State Road, Croydon, Pennsylvania, American Arms

and Ammunition, located at 808 Bethlehem Pike, Colmar, Pennsylvania, Tanners Sports Center,

located at230l York Road, Jamison, Pennsylvania, and Frank's Gun Shop, located at 4730

Blakiston Street, Philadelphia, Pennsylvania, each possessed a federal f,trearms license ("FFL")

and was authorized to deal in firearms under federal laws.

                 2.      FFL holders are licensed, among other things, to sell firearms and

ammunition. Various rules and regulations, promulgated under the authority of Chapter 44, Title

18, United States Code, govern the manner in which FFL holders are permitted to sell firearms

and ammunition.

                 3.      The rules and regulations governing FFL holders require that a person

seeking to purchase a firearm    fiIl out a Firearm Transaction Record, ATF Form 4473 ("Form

4473"). Part of the Form 4473 requires that the prospective purchaser certifu that all of his or

her answers on Form 4473 are true and correct. The Form 4473 contains language warning that,

"I   understand that answering 'yes' to question   1   1.a.   if I am not the actual transferee/buyer is a

crime punishable as a felony under Federal law," 'omaking any false oral or written statement, or

the exhibiting of any false or misrepresented identification with respect to this transaction, is a

crime punishable as a felony," and    "I further understand that the repetitive purchase of firearms

for the purpose of resale for livelihood and profit without a Federal firearms license is a violation

of Federal law."
            Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 3 of 12



               4.      FFL holders are required to maintain a record, in the form of a completed

Form 4473,of the identity of the actual buyer of firearms sold by the FFL holder, including the

buyer's home address and date of binh, to ensure that the person was not prohibited from

purchasing a firearm. For example, convicted felons are persons prohibited by law from buying

firearms.

               5.      On or about the dates listed below, in Bristol, Croydon, Colmar, Jamison,

and Philadelphia, each in the Eastern District of Pennsylvania, defendant

                                       RYAN BLASICK,

in connection with the acquisition of each of the firearms listed below from the FFL holders

listed below, knowingly made a false statement and representation with respect to information

required by the provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL

holders' records, in that defendant BLASICK, certified on the Form 4473 that he was the actual

transferee/buyer, and that his address was 2 Rose Tree Village, Media, Pennsylvania, when in

fact, as defendant knew, these statements were false and fictitious, because BLASICK was

purchasing the firearms on behalf of K.W., a person known to the grand jury, and because

BLASICK did not reside at 2 Rose Tree Village, Media, Pennsylvania, each date constituting      a


separate offense:


 Count                    Date and Dealer                   Firearm              Serial Number
 Two                July 8,2020                     CZ, Model 75BD, 9mm         Dt94490
                                                    semi-automatic pistol
                    Bristol Shooters
                    5800 Ellwood Avenue
                    Bristol- Pennsvlvania
 Three              July 14,2020                    Smith & Wesson, Model       JDDO698
                                                    M&P Shield, 9mm semi-
                    Johnston's Sporting Goods       automatic pistol
                    715 State Road
                    Crovdon. Pennsylvania
        Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 4 of 12



Four          July 16,2020                Walther, Model CCP,          wM007326
                                          .380 caliber semi-
              Johnston's Sporting Goods   automatic pistol
              715 State Road
              Crovdon- Pennsvlvania
Five          July 20,2020                NAA, Model Guardian,         8E04006
                                          .40 caliber semi-automatic
              Johnston's Sporting Goods   pistol
              715 State Road
              Croydon. Pennsylvania
Six           July 23,2020                Smith & Wesson, Model        HZEO727
                                          M&P Shield, .40 caliber
              Johnston's Sporting Goods   semi-automatic pistol
              715 State Road
              Crovdon. Pennsylvania
Seven         July 29,2020                Canik, Model TP9SF,          20AT24321
                                          9mm semi-automatic
              American Arms and           pistol
              Ammunition
              808 Bethlehem Pike
              Colmar. Pennsylvania
Eight         July 31,2020                SCCY, Model CPX-2,           945699
                                          lOmm semi-automatic
              Johnston's Sporting Goods   pistol
              715 State Road
              Crovdon. Pennsvlvania
Nine          August 2,2020               Mossberg, Model              0299t4CP
                                          MCISC, 9mm semi-
              Johnston's Sporting Goods   automatic pistol
              715 State Road
              Crovdon- Pennsvlvania
              August 2,2020               SCCY, Model CPX-2,           945612
                                          9mm semi-automatic
              Johnston's Sporting Goods   pistol
              715 State Road
              Crovdon- Pennsvlvania
Ten           August 5,2020               Canik, Model TP9SA,          20AP-05641
                                          9mm semi-automatic
              Johnston's Sporting Goods
              715 State Road
              Crovdon. Pennsvlvania
              August 5,2020               Walther, Model P22,.22       wA27s62l
                                          caliber semi-automatic
              Johnston's Sporting Goods   pistol
              715 State Road
              Croydon. Pennsylvania
           Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 5 of 12




Eleven           August 7,2020               SCCY, Model CPX-2,           94s280
                                             9mm semi-automatic
                 Johnston's Sporting Goods   pistol
                 715 State Road
                 Croydon, Pennsylvania
                 August 7,2020               Smith & Wesson, Model        JES443   1

                                             M&P Shield, 9mm semi-
                 Johnston's Sporting Goods   automatic pistol
                 715 State Road
                 Crovdon. Pennsvlvania
Twelve           August 18,2020              Taurus, ModelG2C, 9mm        ABH800663
                                             semi-automatic pistol
                 Johnston's Sporting Goods
                 715 State Road
                 Crovdon. Pennsylvania
Thirteen         August 19,2020              Ruger, Model EC9s,9mm        457-85622
                                             semi-automatic pistol
                 Johnston's Sporting Goods
                 715 State Road
                 Croydon. Pennsylvania
Fourteen         August 20,2020              Walther, Model PK380,        wB163151
                                             .380 caliber semi-
                 Johnston's Sporting Goods   automatic pistol
                 715 State Road
                 Crovdon. Pennsvlvania
                 August 20,2020              SCCY, Model CPX-2,           c004140
                                             9mm semi-automatic
                 Johnston's Spo(ing Goods    pistol
                 715 State Road
                 Crovdon. Pennsvlvania
Fifteen          August 24,2020              Springfield, Model XDs,      BY338861
                                             .45 caliber semi-automatic
                 Johnston's Sporting Goods   pistol
                 715 State Road
                 Crovdon- Pennsvlvania
Sixteen          August 26,2020              Glock, Model 17,9mm          ACPAT3I
                                             semi-automatic pistol
                 American Arms and
                 Ammunition
                 808 Bethlehem Pike
                 Colmar. Pennsylvania
           Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 6 of 12




                 August 26,2020               Canik, Model TP09, 9mm       20cBt74t8
                                              semi-automatic pistol
                 American Arms and
                 Ammunition
                 808 Bethlehem Pike Colmar,
                 Pennsylvania
Seventeen        August 27,2020               Smith & Wesson, Model        HZD7962
                                              M&P Shield, .45 caliber
                 Johnston's Sporting Goods    semi-automatic pistol
                 715 State Road
                 Crovdon. Pennsvlvania
                 August 27,2020               Smith & Wesson, Model        JBK9753
                                              BG380, .380 caliber semi-
                 Johnston's Sporting Goods    automatic pistol
                 715 State Road
                 Crovdon- Pennsvlvania
Eighteen         August 28,2020               Smith & Wesson, Model        KHP7631
                                              M&P Shield, .45 caliber
                 Johnston's Sporting Goods    semi-automatic pistol
                 715 State Road
                 Croydon, Pennsylvania
Nineteen         August 31,2020               Taurus, Model G2C,9mm ABG732586
                                              semi-automatic pistol
                 Johnston's Sporting Goods
                 715 State Road
                 Crovdon. Pennsylvania
                 August 31,2020               Girsan, Model 191lSC,        T6368-
                                              .45 caliber semi-automatic   20BF00s 10
                 Johnston's Sporting Goods    pistol
                 715 State Road
                 Crovdon. Pennsvlvania
Twenty           September 24,2020            Taurus, Model 856, .38       ABE596669
                                              special revolver
                 American Arms and
                 Ammunition
                 808 Bethlehem Pike
                 Colmar. Pennsylvania
                 September 24,2020            Glock, Model23,.40           TVDO95
                                              caliber semi-automatic
                 American Arms and            pistol
                 Ammunition
                 808 Bethlehem Pike
                 Colmar. Pennsylvania
        Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 7 of 12




Twenty-One        October 5,2020                      Beretta, Model 96D, .40     8ER048920
                                                      caliber semi-automatic
                  American Arms and                   pistol
                  Ammunition
                  808 Bethlehem Pike
                  Colmar. Pennsvlvania
                  October 5,2020                      Ruger, Model EC9s,9mm       458-03860
                                                      semi-automatic pistol
                  American Arms and
                  Ammunition
                  808 Bethlehem Pike
                  Colmar" Pennsylvania
Twenty-Two        October 11,2020                     Glock, Model 26,9mm         AEUF233
                                                      semi-automatic pistol
                  Bristol Shooters
                  5800 Ellwood Avenue
                  Bristol. Pennsylvania
Twenty-Three      October 14,2020                     Taurus, Model 856, .38      ABJ900092
                                                      caliber revolver
                  Tanners Sports Center
                  2301 York Road
                  Jamison. Pennsvlvania
                  October 14,2020                     Glock, Model l9,9mm         BFNV689
                                                      semi-automatic pistol
                  Tanners Sports Center
                  2301 York Road
                  Jamison, Pennsylvania
Twenty-Four       October 18,2020                     Springfield, Model          BY385241
                                                      Hellcat,9mm semi-
                  Frank's Gun Shop                    automatic pistol
                  4730 Blakiston Street
                  Philadelphia. Pennsylvania

               All in violation of Title   18, United States Code, Section 92a(a)(1XA).
           Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 8 of 12



                                 NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violations of Title 18, United States Code, Sections

922(a)(l)(A) and924(a)(1XA)     set forth in this indictment, defendant

                                        RYAN BLASICK,

shall forfeit to the United States of America, the firearms and other items involved in the

commission of such violations, including, but not limited to:

               1)      A CZ, Model 75BD, 9mm semi-automatic pistol, bearing serial number

D194490;

               2)      A Smith &   Wesson, Model   M&P Shield, 9mm semi-automatic pistol,

bearing serial number JDD0698;

               3)      A Walther, Model CCP, .380 caliber semi-automatic pistol, bearing serial

number WM007326;

               4)      An NAA, Model Guardian, .40 caliber semi-automatic pistol, bearing

serial number BE04006;

               5)      A Smith & Wesson, Model M&P Shield, .40 caliber semi-automatic

pistol, bearing serial number HZE0727;

               6)      A Canik, Model TP9SF, 9mm semi-automatic pistol, bearing serial

number 20AT24321;

               7)      An SCCY, Model CPX-2,lOmm semi-automatic pistol, bearing serial

number 945699;

               8)     A Mossberg, Model MC1SC, 9mm semi-automatic pistol, bearing serial

number 029914CP;
          Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 9 of 12



                9)      An SCCY, Model CPX-2,9mm semi-automatic pistol, bearing serial

number 945612;

                10)     A Canik, Model TP9SA,9mm semi-automatic, bearing serial number

20AP-0564t;

                11)     A Walther, Model P22, .22 caliber semi-automatic pistol, bearing serial

number WA275621;

                12)     An SCCY, Model CPX-2,9mm semi-automatic pistol, bearing serial

number 945280;

                13)     A Smith & Wesson, Model M&P Shield, 9mm semi-automatic pistol,

bearing serial number JES4431;

                14)    A Taurus, Model G2C, 9mm semi-automatic pistol, bearing serial number

ABH800663;

                15)    A Ruger, Model EC9s, 9mm semi-automatic pistol, bearing serial number

457-85622;

                16)    A Walther, Model PK380, .380 caliber semi-automatic pistol, bearing

serial number WB I 63 15 I ;

                17)    An SCCY, Model CPX-z,9mm semi-automatic pistol, bearing serial

number C004140;

                18)    A Springfield, Model XDs,   .45 caliber semi-automatic pistol, bearing

serial number BY33886    1   ;


                19)    A Glock, Model 17,9mm semi-automatic pistol, bearing serial number

ACPA731;
         Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 10 of 12



               20)     A Canik, Model TP09, 9mm semi-automatic pistol, bearing serial number

20cBt74t8;

               2l)     A Smith & Wesson, Model M&P Shield, .45 caliber semi-automatic

pistol, bearing serial numb er HZDT 9 62;

                22)    A Smith & Wesson, Model BG380, .380 caliber semi-automatic pistol,

bearing serial number JBK9753;

               23)     A Smith & Wesson, Model M&P Shield, .45 caliber semi-automatic

pistol, bearing serial number KHP7631;

               24)     A Taurus, Model G2C, 9mm semi-automatic pistol, bearing serial number

48G732586;


          .    25)     A Girsan, Model l9l I SC, .45 caliber semi-automatic pistol, bearing serial

number T63 68-20BF005 1 0;

               26)     A Taurus, Model 856, .38 special revolver, bearing serial number

ABE596669;

               27)     A Glock, Model 23, .40 caliber semi-automatic pistol, bearing serial

number TVD095;

               28)     A Beretta, Model 96D, .40 caliber semi-automatic pistol, bearing serial

number B8R048920;

               29)     A Ruger, Model EC9s, 9mm semi-automatic pistol, bearing serial number

458-03860;

               30)     A Glock, Model 26,9mm semi-automatic pistol, bearing serial number

AEUF233;




                                                l0
        Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 11 of 12



              31)     A Taurus, Model 856, .38 caliber revolver, bearing serial number

ABJ900092;

              32)     A Glock, Model 19, 9mm semi-automatic pistol, bearing serial number

BFNV689; and

              33)     A Springfield, Model Hellcat, 9mm semi-automatic pistol, bearing serial

number BY385241.

              All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18,


United States Code, Section 924(d).

                                                      A TRUE BILL:




ACTING UNITED STATES ATTORNEY




                                                 1l
                            oo
                            coo
                            (,     \_
                            bp,
                            ,a\)                                                  e     ?
                            \O coa                                                z     o
                            NJ co.                                                ri
                            s
                            pN)                                                   Itl
                                                                                  i
                            )<     N)                                             \J
            rl              ><x
                                                                                  a
                                                                                  :l
            o
            o-              P.-
                            v)<                           -l
                                                          :E                      H
          ,o                e>                                                    tr,
                            :i}-                          EI                      a
            6               p
          tAa               ,f     \o                     -                 HV
                                                                            \iJ
                                                                            p
                            ='N-)
                            dA                            2,                iA    v4
                                                                            6i
                            *9D                           E
@                                                                           8i
                      ZdoX-                                                 )-
99
                      o                                   \J
                                                          -'n       L,UA
                      F.,a
                      (l hi v
                             El            Z       fru)             iJa
                                                                    ='i
                      o F^a                v       ki
     o                o
                      * ll
                        t  6
                           o.xV            \l;,^                    =.Eo
     .D               *t^          O) l-
                                                                    FeOoLi
     :a                                            Z-l
                 o-   o'5 =Pad 2                                    :/.rF
                      I-aE     E                   F 6g
                 =    H.8          t.      zi                       -'9
                      Eort                         Lc
                                                   v)-         L)
                                                                    !-t     a
                      oi *=t
                            Q,A
                            q^r
                                                   OrL    ,D                ?
                            oq                     n-?                      P
                            PJ                            li
                            -(h
                                                          rn                6'
                            F:                            F
                            !D:'                          o
                            a4
                            -tD
                            o=
                            @r:
                            I,(a
                            (rx
                            (Di;
                            ofD
                             It
                                                                                            Case 2:21-cr-00354-MAK Document 1 Filed 09/07/21 Page 12 of 12




                            NJ-
                            ao
                            .)-
                            oE
                            t,
